Citation Nr: 9920122	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased evaluation for right ankle 
tendinitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1971.  This appeal arises from August 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 


FINDINGS OF FACT

1.  A psychiatric disorder and left ankle pathology were not 
noted during service, and there is no competent medical 
evidence of a nexus between a currently diagnosed psychiatric 
disorder or left ankle disability and any incident of 
service, or between the current left ankle disorder and the 
service connected right ankle tendinitis.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for left 
ankle and psychiatric disorders are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims that are shown to be 
not well grounded.

4.  The veteran's service connected right ankle disorder is 
manifested by objective findings of marked limitation of 
motion, with some soft tissue thickening, but no abnormal X-
ray findings, and no ankylosis of the ankle.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well grounded 
claims of service connection for a left ankle disorder or a 
psychiatric disorder.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an evaluation in excess of 20 percent 
for tendinitis, right ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for left ankle and psychiatric 
disorders, the Board concludes that the veteran's claims for 
service connection for those conditions are not well 
grounded.

The service medical records show no complaints or findings 
pertaining to the left ankle, and no psychiatric treatment or 
abnormalities.  A letter from his commanding officer to the 
veteran's mother dated in September 1971 indicted that the 
veteran had been discharged from the United States Marine 
Corps for apathy.  

In August 1976, the veteran was seen with complaints of 
depression and anxiety.  In July 1979 he was seen with mild 
anxiety and slight depression.  In April 1994, generalized 
anxiety disorder was noted.  In July 1996, the veteran was 
seen with depression, not otherwise specified.  

A VA psychiatric examination was conducted in September 1997.  
The examiner, who had reviewed the claims folder, noted that 
the veteran's psychological testing was not valid since there 
were indications that he exaggerated to an extreme degree.  
He was noted to be motivated by secondary gain, i.e., VA 
benefits.  The veteran's interactions on the ward were not 
consistent with someone who was significantly depressed or 
having psychotic thoughts.  The veteran was described as 
manipulative, demanding, inconsiderate and attention seeking.  
The examiner stated that if the veteran was clinically 
depressed at this time, there was no convincing evidence to 
connect it to his short time in the Marines or as secondary 
to his right ankle disability.  He also noted that the 
veteran's attempts to make himself appear more disturbed than 
he really was were rather unsophisticated but in line with 
his intellectual level.  The diagnosis was malingering.

In April 1994, the veteran was seen with pain in both ankles.  
A VA orthopedic examination was conducted in October 1996.  
The veteran reported that both ankles had been swollen and 
painful during service, and that he had been discharged from 
the Marines due to his ankles.  On examination, there 
appeared to be some soft tissue thickening of the ankle.  X-
rays of the left ankle showed no bony, joint, or appreciable 
soft tissue abnormalities.  The diagnosis was some type of 
inflammatory arthritis affecting the lower extremities.  The 
examiner noted that the veteran reported both feet and ankles 
bothering him during service, and that the soft tissue 
thickening about both knees and ankles indicated inflammatory 
arthritis and that the onset could well have been while he 
was in the military service.  

The objective medical evidence shows no left ankle or 
psychiatric pathology during the veteran's brief period of 
active duty.  Depression was first noted approximately five 
years following service, and the current psychiatric examiner 
diagnosed malingering.  

Left ankle pathology was first shown more than twenty years 
following service.  The equivocal statement by the VA 
orthopedist in 1996 to the effect that the "onset could well 
have been while he was in the military" was based on the 
veteran's inaccurate report of a history of bilateral ankle 
problems during service.  The service medical records in fact 
show only frequent complaints related to the right ankle, 
resulting in a diagnosis of tendinitis, and no mention of a 
problem with the left ankle.  Thus, there is no objective 
medical evidence of a link between any current left ankle or 
psychiatric pathology and the veteran's periods of service.  
The veteran's lay statements to the effect that his left 
ankle and psychiatric pathology began during service are not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His own statements 
as to medical diagnoses are not competent to render his claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic left 
ankle or psychiatric disability that originated during or 
resulted from active service, or that his current left ankle 
disorder is secondary to his service connected right ankle 
tendinitis.  Based upon the foregoing, the Board concludes 
that he has failed to meet his initial burden of presenting 
evidence that his claims for service connection for those 
disabilities are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Rating for Right Ankle Tendinitis

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim which is plausible. 
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that in August 1971, the 
veteran complained of right ankle pain and swelling.  This 
was diagnosed as tendinitis.  Service connection was granted 
in December 1971 for tendinitis of the right ankle.  A 
noncompensable evaluation was assigned from September 1971.  
A November 1996 rating decision increased the evaluation to 
10 percent from May 1994.  An April 1997 rating decision 
increased the evaluation to 20 percent under Diagnostic Code 
5271 from May 1994.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  The veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The current 20 percent evaluation 
contemplates marked limitation of ankle motion.  38 C.F.R. 
Part 4, Diagnostic Code 5271 (1998).  A higher evaluation 
would require evidence of ankylosis of the ankle.  38 C.F.R. 
Part 4, Diagnostic Code 5270 (1998).  

A VA orthopedic examination was conducted in October 1996.  
The veteran appeared with a walking cane.  He reported 
bilateral knee and ankle problems.  On examination, both 
ankles were of equal circumference.  The left calf was three 
quarters of an inch less in circumference than the right 
calf.  Range of motion of the right ankle was from 90 degrees 
dorsiflexion to 124 degrees plantar flexion.  Both issues 
seemed to have soft tissue thickening.  The veteran did not 
evert past the neutral position in either subtalar joint.  He 
could invert either ankle equally about 25 degrees.  He had 
excellent motion in his toes.  X-rays showed mild soft tissue 
edema, but no underlying bony or joint abnormality of the 
right ankle.  The diagnosis was some type of inflammatory 
arthritis affecting the lower extremities.

The examiner provided an addendum to his examination report 
dated in February 1997.  He noted that the 34 degrees of 
right ankle motion mentioned in his report included both 
active and passive motion.  The examiner was unable to get 
any more passive motion from the ankle than the veteran was 
able to do actively.  

In reviewing the record, the Board notes that the veteran's 
service connected right ankle disorder is manifested by 
objective findings of marked limitation of motion, with some 
soft tissue thickening, but no abnormal X-ray findings.  

As noted above, to establish entitlement to a disability 
evaluation in excess of 20 percent for the right ankle 
disability there must be evidence of ankylosis.  The evidence 
in this case simply does not demonstrate the requisite 
manifestations, specifically ankylosis of the ankle joint, to 
support entitlement to an evaluation in excess of 20 percent.  
While the severity of the right ankle disability is 
acknowledged, the Board concludes that the level of 
impairment is adequately contemplated by the current 
evaluation.  As above, the current evaluation is determined 
by consideration of the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain; the 
objective findings show no evidence of weakness or disuse of 
the right ankle, in fact the right calf is shown to be larger 
in circumference than the left.  The facts in this case do 
not raise a reasonable doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a psychiatric disorder is denied.

An evaluation in excess of 20 percent for right ankle 
tendinitis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

